Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 8, 2018

                                     No. 04-18-00362-CV

                                       Rudy MENDEZ,
                                          Appellant

                                               v.

BEXAR COUNTY, City of San Antonio, San Antonio Independent School District, City of San
                           Antonio Code Compliance,
                                   Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014TA102976
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
       Appellant’s brief was due to be filed by July 30, 2018. Neither the brief nor a motion for
extension of time has been filed. It is therefore ORDERED that appellant show cause in writing
within fifteen days from the date of this order why this appeal should not be dismissed for want
of prosecution. TEX. R. APP. P. 38.8(a).



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court